Citation Nr: 1330103	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  06-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected headaches.

2.  Entitlement to service connection for an acquired psychiatric disability, including schizophrenia.

3.  Entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, January 2006, and November 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2009, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in September 2010 and November 2012, when these issues remaining on appeal were remanded for additional development of the evidence.

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence.

The issue of entitlement to a TDIU, the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and the issues of entitlement to service connection for an acquired psychiatric disability and for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A medical diagnosis of a seizure disorder has not been established during the appeal period.


CONCLUSION OF LAW

The Veteran does not have a medically diagnosed seizure disorder incurred in or aggravated by the Veteran's active duty service, nor does the Veteran have any diagnosed seizure disorder caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant notice by letter dated in May 2005; such notice was provided prior to the January 2006 RO rating decision on this issue giving rise to the current appeal.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection for a seizure disorder is being denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The notice otherwise complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The claims file contains service treatment records as well as private and VA post-service treatment records; VA has assisted the appellant in obtaining evidence.  VA has also developed multiple VA expert medical opinions addressing the key medical question involved in this appeal in February 2013 (multiple medical opinions with pertinent addenda) and June 2013.  The Board finds that the February 2013 (as amended) and June 2013 VA expert medical opinions present thorough and complete discussion of the pertinent history, current findings, medical principles, and prior evidence.  The February 2013 (as amended) and June 2013 opinions address the essential medical questions with expert determinations informed by review of the claims file and consideration of the testimony and contentions of the Veteran; these reports present adequate and probative evidence in this case.

The Board also finds that the actions directed by the Board's November 2012 remand have been completed with substantial compliance to the extent pertinent to the single issue addressed with a final Board decision at this time.  In this regard, the Board notes that the VA examination and medical opinions obtained during the processing of the November 2012 remand make very clear that the Veteran has had no diagnosed seizure disorder during any portion of the pendency of this appeal.  As discussed in the decision below, the question of whether the Veteran medically has had any seizure disorder during the pendency of this appeal is a threshold question in this case.  The newly obtained medical opinions indicating that the Veteran has had no seizure disorder during the pendency of this appeal are not contradicted by any competent medical evidence; the absence of a diagnosable seizure disorder during the pendency of this appeal is a finding sufficient to resolve this appeal.  The Board acknowledges that other issues currently in appellate status are being remanded again for completion of the Board's prior November 2012 remand directives; however, the circumstances of the seizure issue decided at this time are distinguished from those of the other issues in that (1) the RO/AMC issued an appropriate supplemental statement of the case readjudicating the seizure issue following the Board's remand whereas no such RO/AMC readjudication of the other issues is shown in the claims-file, and (2) any additional service records from 1969-1973 which may be the object of continuing development efforts are not expected to be pertinent to the determination of whether the Veteran currently has a seizure disorder or has had a seizure disorder at any time since the filing of a claim for service connection in April 2005.  The Board finds that final appellate review of the seizure issue is appropriate at this time and no useful purpose would be served by further delay of this adjudication at this time.

The Board also notes, with regard to the September 2010 Board remand, that all sought records were either obtained or properly determined to be unavailable.  The Board notes that during the processing of the September 2010 remand, the Veteran denied that there had ever been potentially pertinent records in the custody of the Social Security Administration (SSA), including as documented in March 2011 and May 2012.  Although those statements were inconsistent of other indications of record, the Veteran's records in the custody of SSA were certified to have been destroyed by the SSA, as documented in a May 2012 notice from the SSA and June 2012 RO memoranda.  No requested development pertinent to the issues decided by the Board at this time remains uncompleted.  The RO has completed readjudication of the seizure disorder issue in substantial accordance with the Board's directives.

All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; the appellant has not contended otherwise.  VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the appellate issue at this time.

Analysis

The Veteran claims entitlement to service connection for a seizure disorder.  Including as explained in his testimony at his October 2009 Board hearing, the Veteran contends that he believes that he suffers from a seizure disorder as a result of an in-service head injury.  As clarified at his October 2009 Board hearing, the Veteran also contends that he may have a seizure disorder caused or aggravated by his service-connected headache disorder.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA," with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims entitlement to service connection for seizures.  The Board finds that the Veteran does not have a medically diagnosable seizure disorder and has not had a diagnosable seizure disorder during the pendency of this appeal.

The Veteran has submitted multiple statements and testified that he has experienced seizures during his active duty service and has experienced them since service.  In addition, an August 2006 VA mental health outpatient treatment record states that it was the clinician's impression that it was "possible" that the Veteran had partial complex seizure activity at night, but also that "the seizures he describes could be delirium, because he says they happen at night and are accompanied by confusion and visual hallucinations."  However, the August 2006 report cites only a possibility of seizure activity based upon the fact that the Veteran "claims he has had EEG's in the past documenting his epilepsy."  The Board notes that this medical report does not present a diagnosis of a seizure disorder nor any probative indication of a seizure disorder diagnosis; the report indicates that the author considered it merely "possible" that the Veteran has had seizure activity, and this possibility is presented by the Veteran's uncorroborated account of having been diagnosed with a seizure disorder on the basis of objective medical evidence.  Service connection may not be based on a resort to speculation or mere possibility.  See 38 C.F.R. § 3.102.  A recitation of the Veteran's own account of his pertinent medical history is not accorded significant probative weight; there must be some objective, competent or at least contemporaneous evidence to corroborate a layperson's report of diagnostic medical history under these circumstances.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Veteran's testimony, including during his October 2009 Board hearing, describes the Veteran's belief that a head injury from a six foot fall from a fire truck during service has led to a seizure disorder.  During the October 2009 Board hearing, the Veteran explained: "I feel I had seizures during that time.  No one ever acknowledge[d] that that was a seizure."  The Veteran further described that he associates his claimed seizures with his service-connected headaches and that he first noticed seizures after service in 1973 or 1974.  The Veteran stated that "seizures affect all the time because of the headaches."  The Veteran was asked if he had "been on medication, ever since, for the seizures," and the Veteran replied "Basically, yes."

The Board finds that the Veteran is competent report experiencing symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).  However, the Board finds that diagnostic interpretation of symptoms and identification of a medically diagnosable seizure disorder is a matter requiring medical expertise.

The most probative evidence in this case indicates that the Veteran does not have a medically diagnosable seizure disorder nor has he had a diagnosable seizure disorder during the pendency of this claim.  Even accepting, for the sake of the Veteran's argument, that he suffered a head injury during service, the appeal to establish service connection for a seizure disorder cannot be granted in the absence of a finding that the Veteran actually has a chronic seizure disorder.

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran actually has (or during the pendency of his claim has had) the disability for which service connection is sought, a seizure disorder.  Upon thorough development of the evidence regarding this threshold matter, it is not shown that he has a seizure disorder entity.  There is no diagnosis in the record of such disability, and the medical opinions of record present clear competent medical explanation that the Veteran's documented medical history and clinical findings do not support a diagnosis of a seizure disorder.

Preliminarily, the Board notes that the Veteran's service treatment records document that he suffered an injury to his head during military service; the Veteran was evaluated (including with EEG study) and treated for associated headaches (for which service connection has already been established).  While it is established that the Veteran had some manner of a head injury during his active duty service, it is not shown that a diagnosable seizure disorder has resulted.  More significantly, the record also does not show that the Veteran now has, or at any time during the pendency of this appeal has had, a diagnosable seizure disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

Most significantly, following the Board's November 2012 remand of this issue, the Veteran underwent a VA examination specifically addressing the matter in February 2013.  On the basis of in-person examination of the Veteran and consideration of medical history, the VA examiner concluded that the Veteran cannot be diagnosed with a seizure disorder.  The VA examiner's report states that the Veteran does not have and have never been diagnosed with a seizure disorder or epilepsy.  The VA examiner stated that the "Veteran is a poor historian" and noted the Veteran's account that he "has seizures at night in his sleep, unwitnessed and has no[] diagnosis for sz [seizure] disorder and is currently not on meds."  The VA examiner found that continuous medication was not required for control of any epilepsy or seizure activity, and that the Veteran had no other treatment for epilepsy or seizure activity.  The VA examiner found that a seizure disorder has not been confirmed and that the Veteran has never had a witnessed seizure.  The VA examiner found that the Veteran had no findings, signs, or symptoms attributable to seizure disorder or epilepsy activity, and also found that the Veteran had never had any type of seizure activity ("including major, minor, petit mal or psychomotor seizure activity").

The February 2013 VA examiner concluded, on the basis of review of the Veteran's VA treatment records covering the period of the pendency of this appeal and the Veteran's own presentation of symptoms and history, that the Veteran has not had a medically diagnosable seizure disorder during the pendency of this appeal.  An addendum to this report, informed by review of the broader claims-file, reiterates the same pertinent conclusion.  The addendum cites the consistent silence of the service and post-service medical records in the claims-file with regard to any seizure disorder, notes that 2 EEG reports (in October 1972 and 1977) "ruled out" any seizure disorder, and notes that neurology reports during service in 1972 and at a VA hospital in 1980 did not include suggestion of signs or diagnosis of seizure disorder.  An additional supplement to the report, authored by a VA medical doctor, discusses pertinent service and post-service reports in detail and fully endorses the original February 2013 VA examiner's conclusion and rationale, reiterating: "the Veteran does not have a seizure disorder."

The AMC additionally obtained another "independent medical opinion" in June 2013 that, to the extent the report is pertinent to this seizures issue, presents the same conclusion.

The Board finds that the February 2013 VA examination report, as amended following review of the claims-file, is probative evidence because it addresses the pertinent threshold medical question (whether the Veteran has a seizure disorder) with a competent medical opinion informed by all of the pertinent information and contentions of record.  The February 2013 VA examination report, as amended, presents a persuasive rationale for concluding that the Veteran has no diagnosable seizure disorder.  An additional medical expert, a VA medical doctor, has further endorsed the conclusion that the Veteran has no seizure disorder; this supplemental medical opinion was also informed by all of the pertinent facts and contentions in this case.

The Board observes that the Veteran's representative, in a July 2013 statement (documented in Virtual VA), has suggested that the physician that authored the additional June 2013 medical opinion obtained by the AMC may not be of the proper medical specialty to present a medical opinion on this matter.  The Veteran's representative does not present a persuasive indication that the June 2013 opinion is not competent medical evidence.  In any event, however, the June 2013 medical opinion is, in pertinent respects, entirely consistent with the previous VA medical opinions from two different medical professionals, including another medical doctor.  The medical opinion consistently presented in each of the recent medical opinions has been established to be a competent medical analysis as it has been endorsed by competent medical professionals other than merely the physician who authored the June 2013 opinion alone. Significantly, there are no contrary medical opinions of record to weigh against the medical opinions indicating that the Veteran has no diagnosable seizure disorder; there is no evidence or suggestion of record that the Veteran has ever received a medical diagnosis of a seizure disorder.

The Veteran's claim depends upon the evidence showing that he has, or has had during the pendency of this appeal, a medical diagnosis of a seizure disorder.  However, the medical evidence of record does not contain any confirmed diagnosis of any seizure disorder at any time.

The Board acknowledges that the Veteran is competent to report certain symptoms suggestive of illness.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

While the Veteran may be competent to testify to his experience of potentially pertinent symptoms, a diagnosis of a chronic acquired disease such as epilepsy or a seizure disorder is a matter ultimately requiring specialized expertise.  The Veteran's statements do not constitute competent evidence of a medical diagnosis or nexus opinion.  "Competent medical evidence" is, in part, that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  This is not a situation where the diagnosis may be established by lay evidence: the Veteran is not reporting a contemporaneous diagnosis (there is no confirmed diagnosis of a seizure disorder); and he does not describe symptoms supporting a later diagnosis (a seizure disorder has never been diagnosed).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Significantly, the February 2013 VA examination report, the supplemental opinion attached to the February 2013 VA examination report (by a different VA medical expert), and the June 2013 medical opinion obtained by the AMC all conclude that the Veteran has not had a medically diagnosable seizure disorder during the pendency of this appeal.  This opinion was shared by each of the three medical experts with the benefits of review of the claims-file, and the original February 2013 VA examiner conducted a personal examination of the Veteran.  Details of the Veteran's discussion of pertinent history with the examiner have been summarized above.

The Board has reviewed the complete claims-file and finds that these medical opinions finding no diagnosable seizure disorder accurately and thoroughly account for the pertinent evidence of record concerning the Veteran's health and symptom history.  The evidence of record does not otherwise present any significant complaints of, treatments for, or diagnosis of any seizure disorder beyond what is accounted for by the probative medical opinions discussed above.

The Board acknowledges the Veteran's assertion that he developed a chronic seizure disorder as a result of a head injury during service.  While he is competent to testify as to his perceived symptoms, he is not competent to diagnose epilepsy or render a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is not competent to establish a diagnosis of a chronic neurological disability, as such a diagnosis requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a layperson is not considered competent to testify when the issue was medically complex, as is the question of a neurological diagnosis in this case.  He has not provided any competent evidence supporting that he has a seizure disorder (or has had such a disability during the pendency of this appeal); he has not submitted a supporting medical opinion on this point, nor does he cite to supporting factual data or medical literature.  He is a layperson with no medical training.  He otherwise offers no explanation of rationale for his assertion for the Board to weigh.  Consequently, his own opinion is not competent evidence in the matter.

In sum, based on the competent medical evidence of record, the Board must conclude that the Veteran does not have epilepsy or any chronic seizure diagnosis, and he has not had epilepsy or any chronic seizure diagnosis during the pendency of this appeal.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a seizure disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a seizure disorder is not warranted.  To this extent, the appeal is denied.


REMAND

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   In November 2012, the Board remanded the issues of (1) entitlement to service connection for an acquired psychiatric disability, including schizophrenia, (2) entitlement to service connection for diabetes mellitus. (3) whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and (4) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board finds that there has not been adequate completion of the actions directed in the November 2012 Board remand with regard to these issues.

First, the Board notes that the November 2012 Board remand directed that, before the case was to be returned to the Board: "the remanded issues on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond."  Review of the claims-file at this time reveals that this has not been completed.  A June 2013 supplemental statement of the case, the only one of record issued subsequent to the Board's November 2012 remand, addresses only one issue: "entitlement to service connection for seizures."  The Board is unable to find that the June 2013 supplemental statement of the case addresses, either expressly or implicitly, readjudication of the other issues that were remanded.

It is not clear the Board whether the RO/AMC intended that the issues (other than the seizures issue) be returned to the Board for final appellate review at this time.  Not only has there been no supplemental statement of the case addressing the issues (other than the seizure issue), but after the issuance of the June 2013 supplemental statement of the case addressing the seizure issue, it appears that the RO/AMC continued to proceed with actions to comply with the Board's November 2012 remand.  In this regard, the Board notes that a mid-June 2013 internal memorandum shows that the RO/AMC was still pursuing efforts to obtain additional service treatment records; later in June 2013, the RO/AMC sent an email (documented in the claims-file) concerning a new attempt to obtain any additional service treatment records.  This email is accompanied by a sheet showing a late June 2013 request to the National Personnel Records Center (NPRC) seeking service treatment records; this documented, open, pending request for records is not resolved by any documented response or conclusion shown in the claims-file.

Because of the apparently ongoing effort of the RO/AMC to complete a search for additional service records, and because of the fact that the RO/AMC has not issued a supplemental statement of the case addressing readjudication of the issues (aside from the seizure issue) following the Board's November 2012 remand, the Board finds that it would be inappropriate for the Board to proceed with final appellate review of the issues on appeal at this time (aside from the seizure issue addressed in the decision above).  Accordingly, the Board must defer adjudication of the issues of (1) entitlement to service connection for an acquired psychiatric disability, including schizophrenia, (2) entitlement to service connection for diabetes mellitus. (3) whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and (4) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Final appellate review of these issues must be deferred pending completion of the RO/AMC's processing of the Board's November 2012 remand.

Accordingly, the case is REMANDED for the following action:

After completion of the efforts to obtain any pertinent outstanding service records, and after completion of any remaining pending development (such as the attempts to obtain additional service records initiated in June 2013) and any other development deemed necessary, the remanded issues remaining on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


